DETAILED ACTION
This action is in reply to papers filed 7/26/2022.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20200308549A1, Published 10/1/2020.


Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-14, in the reply filed on 7/26/2022 is acknowledged. Applicant further elects species IL-8. Claims 1-10 and 14 are readable on the election. Claims 11-13 are withdrawn from further consideration as being drawn to nonelected species. Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/26/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, which depends from claim 9, recites the limitation "the different detectable output proteins" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Note that claim 9 does not recite “different detectable output proteins.”

    PNG
    media_image1.png
    102
    790
    media_image1.png
    Greyscale

For completeness, independent claim 1 (copied below) also fails to recite “different detectable output proteins.” 


    PNG
    media_image2.png
    326
    866
    media_image2.png
    Greyscale

Clarification is requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Prior Art Rejection 1
Claims 1, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Albritton et al. (PgPub US20180002672A1, Published 1/4/2018, Ref 7 in IDS filed 10/5/2020), Rouch et al. (PLoS One. 2016 Jan 28;11(1):e0148216.), Jung et al. (FASEB J. 2018 Jan;32(1):111-122.) and Pletscher-Frankild et al. (Methods. 2015 Mar;74:83-9.). 

Albritton is drawn to methods to generate gastrointestinal (organoid) epithelial tissue constructs (Title; Pg. 10, para. 121). Regarding claim 1,in-part, Albritton et al. teach a method of making an ex vivo model system, comprising: culturing a monolayer of differentiated human (Pg. 3, para. 39) epithelial cells, wherein the monolayer comprises enterocytes with microvilli (Pg. 10, para. 125) and mucus-producing goblet cells (Pg. 10, para. 123-124 ), having an apical surface (Pg. 10, para. 126) and a basolateral surface. According to the ‘Epithelial Histology’, the basolateral is also known as a basal surface (see attached), which is taught by Albritton (Pg. 9, para. 115). Albritton notes that the ability to create these tissues from healthy and diseased sources and from cells of differing genetic backgrounds will be important for screening drugs, study of disease mechanisms, and study of basic biology. Further, addition of various other cell types (e.g. other cells found co-existing with the particular epithelial tissue in vivo) co-cultured on or within the biomimetic scaffold will be valuable for understanding cell-cell interactions and the effect of drugs and metabolites on the tissue (Pg. 5, para. 62).
However, Albritton fails to teach  the other cells are Microfold (M) cells (as further in claim 1).
Before the effective filing date of the claimed invention, Rouch et al. teach the single layer of epithelial cells that lines the entire intestinal tract is the primary physical barrier separating the intestinal lumen and its content from the intestinal lamina propria and the body’s interior. Rouch teaches various mechanisms have been proposed to explain enteral uptake of viruses and microbes, including disruptions of the epithelial barrier, transcytosis across enterocytes, infection of juxtaposed dendritic cells and/or lymphocytes, and through microfold (M) cells located within the follicle-associated epithelium (FAE) that overlies Peyer’s patches, or are scattered along the villus-independent of Peyer’s patches. Rouch adds that these cells represent a major site for the sampling of gut luminal antigens, and are important for enteral uptake of various commensal microorganisms, and viral and bacterial pathogens (Pg. 2/16, para. 1).
Towards this end, Rouch cultured and differentiated human intestinal crypts containing Lgr5+ intestinal stem cells (ISCs) into an epithelial layer with functional M cells (as further in claim 1) with characteristic morphological and functional properties. Rouch notes that their study was the first to demonstrate that M cells can be induced to form from primary human intestinal epithelium, and that S. Typhimurium preferentially infect these cells in an in vitro setting. Rouch et al. adds that they anticipate that this model can be used to generate large numbers of M cells for further functional studies of these key cells of intestinal immune induction and their impact on controlling enteric pathogens and the intestinal microbiome (Abstract-‘Conclusion’) .
However, neither Albritton nor Rouch teach the cells of the monolayer express one or more exogenous biosensors responsive to an inflammation-related signal comprising at least one promoter that binds to the inflammation-related signal and drives expression of a detectable output protein upon binding of the inflammation-related signal to the promoter (as further in claim 1), wherein the detectable output protein is a fluorescent protein (as in claim 9) and wherein said biosensor is responsive to IL-8 (as in claim 14).
Before the effective filing date of the claimed invention, Jung et al. teach human intestinal organoids (hIOs) derived from human pluripotent stem cells (hPSCs) have immense potential as a source of intestines. Therefore, an efficient system is needed for visualizing the stage of intestinal differentiation. Jung teaches gene expression data from the Human Protein Atlas revealed that the transcription factor KLF5 was found in particularly high levels in the digestive organs, whereas the intestine-specific transcription factor ISX was exclusively expressed in the intestinal tract. With this information, Jung and colleagues sought to determine whether expression of KLF5 and ISX increased during directed differentiation of hPSCs into intestinal tissue in vitro (Abstract; Pg. 113, Col. 2, para. 4).    
Specifically, Jung  generated genetically engineered hiPSC lines that allow for the identification and tracking of differentiating intestinal cells. This approach is based on the use of intestine lineage-specific promoters of KLF and ISX to direct the expression of a reporter gene and selection marker. Jung used monomeric Cherry (mCherry) and enhanced green fluorescent protein (eGFP) as intestinal biosensors  (i.e. KLF5mCherry or ISXeGFP) (as further in claim 1 and as in claim 9) to investigate the in vitro differentiation potentiality to improve the hIO differentiation protocols for hiPSC-derived hIOs. Jung also performed in vivo transplantation experiments to monitor hIOs in 3D structures in real time. Jung adds that the results from this study can provide an efficient and selective fluorescent reporter system for the derivation of intestine lineage cells from hiPSCs and offer an approach for studying the clinical application of cell-based transplantation therapy to ensure the success of cell delivery by visualizing engrafted hIOs (Pg. 118, paragraph bridging Col. 1. and Col. 2; Pg. 120, paragraph bridging Col. 1 and Col. 2).
And although Jung teaches an intestinal biosensor cell line via the stable transfection of hiPSCs with either the KLF5mCherry or ISXeGFP promoter reporter, Jung fails to teach  the biosensor is an inflammation related gene (as further in claim 1), such as IL8 (as in claim 14).
Before the effective filing date of the claimed invention,  Pletscher-Frankid taught linking human genes to the diseases in which they are involved lies at the very heart of molecular medicine. Such links can be made through a variety of different types of studies, including classical pedigree-based genetics studies of Mendelian and complex diseases, genome-wide association studies (GWAS), somatic mutation frequencies, transcriptomics and proteomics studies, and detailed molecular biology studies of individual proteins. Because the relevant data come from so many types of experiments performed by researchers working in different disciplines, such as geneticists and molecular biologists, all the relevant data are not collected in a single place, making it difficult to get a comprehensive overview of which genes are involved in which diseases. However, due to the vast amount of research being performed on the topic, much has been written in the biomedical literature about the associations between genes and diseases. Extracting disease–gene associations from text is thus an obvious use case for text mining (Pg. 83, paragraph bridging Col. 1 and Col. 2) .
Towards this end, Pletscher-Frankid developed a dictionary-based named entity recognition (NER) tool for Disease Ontology concepts and combined it with a co-occurrence scoring scheme to efficiently and accurately extract disease–gene associations from Medline (Pg. 88, Col. 1 ‘Conclusions’). In the attached ‘Supplementary Table S3’, Pletscher-Frankid identifies ‘ISX’ (Pg. 48) and ‘IL-8’ (Pg. 45) (as in claim 14) as genes involved in gastrointestinal system disease.
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A, B and G are applicable.  Before the effective filing date of the claimed invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of Albritton et al., wherein Albritton teaches an ex vivo intestinal organoid comprising a monolayer of enterocytes with microvilli and mucus-producing goblet cells, wherein said organoid can be used in diseased settings, with the teachings of Rouch et al., wherein Rouch teaches differentiation of intestinal stem cells into functional M cells, with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of success in including the M cells of Rouch in the organoid of Albritton because Albritton specifically teaches other relevant cells can be cocultured with the cells of the organoid. One of ordinary skill in the art would have been motivated to make such modification because Rouch stresses the importance of M cells in the intestinal tract by noting that certain bacterial pathogens preferentially infect these cells in the intestinal tract. Thus, the inclusion of M cells in the organoid of Albritton would have been prima facie obvious. 
Additionally, one of ordinary skill in the art would have found it prima facie obvious to transfect any of the cells of the organoid of Albritton in view of Rouch with an intestinal biosensor reporter construct comprising an intestine lineage-specific promoter operably linked to a fluorescent protein, as taught in Jung et al. The skilled artisan would have been motivated to make such a modification because Jung notes that such biosensors can be used as a noninvasive means of imaging transplanted intestinal cells and to understand their interactions with host environments in vivo  or in ex vivo modeling systems. To this point, for the objective of understanding the interaction of transplanted intestinal cells in a subject having a gastrointestinal system disease, the skilled artisan would found it prima facie obvious to use a promoter derived from IL-8 in the reporter construct. The skilled artisan would have been motivated to make such a modification because Pletscher-Frankid identifies IL-8 as a gene associated with gastrointestinal system disease and thus, with this reporter construct, one of ordinary skill in the art would have been able to monitor the in vivo environment. A reasonable expectation of success is present here because Pletscher-Frankid also identifies ISX as a gene associated with gastrointestinal system disease and Jung observed great success when using a promoter derived from ISX in their biosensor reporter construct. Thus, the substitution of the ISX promoter construct for an IL-8 based promoter construct would have yielded predictable results. 
Thus, the combination would have been prima facie obvious. 

Prior Art Rejection 2
Claim(s) 2-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Albritton et al. (PgPub US20180002672A1, Published 1/4/2018, Ref 7 in IDS filed 10/5/2020), Rouch et al. (PLoS One. 2016 Jan 28;11(1):e0148216.), Jung et al. (FASEB J. 2018 Jan;32(1):111-122.) and Pletscher-Frankild et al. (Methods. 2015 Mar;74:83-9.) as applied to claims 1, 9 and 14 above, and further in view of Fasciano et al. (J Vis Exp. 2019 Jul 26;(149):10.3791/59894.), Ortega et al. (PgPub 20170191030A1, Published 7/6/2017) and Li et al. (Human Molecular Genetics, Volume 13, Issue 16, 15 August 2004, Pages 1715–1725.)

The teachings of Albritton et al., Rouch et al., Jung et al. and Pletscher-Frankild et al. are relied upon as detailed above. And although Albritton teaches the epithelial cells are derived from primary stem cells obtained from the small intestine (as in claim 3) (Pg. 3, para. 39) and comprise intestinal crypt cells (as in claim 4) (Pg. 7, para. 96), none of the aforementioned references teach a method generating the monolayer as set forth in claim 2. 
Before the effective filing date of the claimed invention, Fasciano et al. teach a method for the differentiation of M cells in a transwell epithelial polarized monolayer system of the intestine using human ileal enteroids. Specifically, and with respect to claim 2,in-part, Fasciano teaches obtaining primary stem cells from a mammalian subject (Pg. 2, Protocol ’Note’); culturing the primary cells under conditions sufficient to allow proliferation of the cells and formation of organoids (enteroids) (Pg. 2, Protocol ‘Step 1’); seeding the cells into a culture plate comprising a permeable support device (Pg. 2, Protocol ‘Step 2-3’); maintaining the cells under conditions to allow for sufficient proliferation to form a monolayer having an apical and basolateral surface (Pg. 2, ‘Note’; Pg. 7, para. 3). Fasciano teaches that once monolayers are ~80% confluent, usually between days 1-3 post-seeding, replacing basolateral media with M cell media comprising RANKL (Pg. 2-3 ‘Replacing Medium’) for M cell induction wells and replace the media in upper chamber (i.e. apical) with differentiation media. Fasciano teaches the differentiation media comprises, inter alia,  A-8301.  Fasciano notes that the monolayer comprises enterocytes, goblet cells and M cells (paragraph bridging Pg. 3 and Pg. 4).  
However, Fasciano et al. fails to teach contacting the apical surface with DAPT (as recited in claim 2).
Before the effective filing date of the claimed invention, Ortega et al. taught improved culture methods and culture media for expanding epithelial stem cells and obtaining organoids (Abstract), wherein such epithelial stem cells include intestinal epithelial stem cells (Pg. 15, para. 213). In one embodiment, Ortega teaches the differentiation medium comprises the TGF-beta inhibitor A-8301 and the Notch inhibitor, DAPT (as recited in claim 2) (Pg. 2, para. 26-34). Ortega teaches the organoids are obtained from diseases cells, such as cells from the inflammatory bowel disease Crohn’s disease (as in claim 5, claim 6 and claim 7) (Pg. 24, para. 341; Pg. 25, para. 43). Ortega notes that an advantage of the culturing of epithelial cells in this media is that this results in the organoids and/or cell populations being formed in which the number of chromosomes remains stable when the cells or organoids are cultured long-term (Pg. 17, para. 234).
And although Jung et al. teach an intestinal biosensor cell line via the stable transfection of intestinal cells with ISXeGFP promoter reporter (as in claim 9) and Pletscher-Frankid  provided motivation to substitute the ISX biosensor for the inflammation related gene IL8, none of these references- or any of the previously cited references- teach the cells of the monolayer express a plurality of biosensors (as in claim 8). 
Before the effective filing date of the claimed invention, Li et al. taught Crohn's disease (CD) is a chronic, relapsing inflammation affecting the gastrointestinal tract, most commonly the terminal ileum. It is characterized by chronic, intermittent inflammation of the intestines resulting in abdominal pain, diarrhea and, in children, growth retardation. Continuing, Li teaches comprehensive studies in primary mononuclear cells in CD patients comparing the functional effects of the individual disease-associated mutations, as well as comparing functional consequences in heterozygous carriers of established risk alleles have not been reported. Cytokines involved in the immediate innate immune responses include interleukin-8 (IL-8) and interleukin-1β (IL-1β)  (as in claim 8) (Pg. 1715, Col. 1, para. 1; Pg. 1716, Col. 1, para. 1).
When taken with the teachings of Albritton et al., Rouch et al., Jung et al. and Pletscher-Frankild et al., wherein the combination teaches an ex vivo intestinal organoid comprising a monolayer of enterocytes with microvilli, mucus-producing goblet cells and functional M cells, wherein said intestinal cells are transfected with an IL-8eGFP biosensor for the purposes of monitoring the in vivo environment into which the intestinal cells are transplanted thereto, one of ordinary skill in the art would have found it prima facie obvious to transfect a first population of intestinal cells with an IL-8eGFP biosensor and a second population of intestinal cells with an IL-1β mCherry biosensor (as in claim 10). The skilled artisan would have been motivated to make such a modification in order to accurately account for the in vivo environment of a subject with Chron’s disease as Li notes that these two interleukins are involved in the immediate innate immune response in CD patients. 
Moreover, one of ordinary skill in the art would have found it prima facie obvious to generate the monolayer in the manner described in Fasciano et al. in view of Ortega et al. That is, the skilled artisan would have generated the monolayer of differentiated epithelial cells comprising enterocytes with microvilli, mucus-producing goblet cells and M cells by seeding primary epithelial stem cells from a subject on a Transwell permeable support, maintaining the cells under conditions to allow for proliferation to form a monolayer having an apical and basolateral surface, and contacting the basolateral surface to form M cells, as taught in Fasciano because Fasciano teaches the use of transwells provide a two-chamber system that allows for the creation of defined apical and basolateral surfaces such that the 4-5 different types of epithelial intestinal cells can polarize to express surface markers on each side relative to that found in the intestine (see Fasciano at Pg. 7, para. 3). The skilled artisan would have also contacted the apical surface of the monolayer with a differentiation medium comprising DAPT as taught in Ortega because Ortega achieved success in expanding epithelial intestinal cells when these cells were cultured in a medium comprising, inter alia, DAPT.  
Thus, the modifications would have been prima facie obvious. 

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632